NATHANIEL R. JONES, Circuit Judge,
concurring.
I join the majority in finding that Kentucky’s administrative remedy is adequate, however, I do so only because respondents are exempt from the heavy burden Kentucky places on challengers to its property assessment system. Respondents’ claim falls within the constitutional challenge exception of Kentucky’s administrative exhaustion rule, therefore they are exempt from Kentucky’s requirement that administrative remedies be exhausted before state judicial review becomes available. See International Soc. for Krishna Consciousness v. Commonwealth, 610 S.W.2d 910, 912 (Ky.Ct.App.1980). If it were not for this exception, I do not see how Kentucky would meet the “plain, adequate and complete” standard expressed-in Fair Assessment in Real Estate Assn. v. McNary, 454 U.S. 100, 116, 102 S.Ct. 177, 186, 70 L.Ed.2d 271 (1981). See Georgia Railroad & Banking Co. v. Redwine, 342 U.S. 299, 72 S.Ct. 321, 96 L.Ed. 335 (1952) (a remedy that “would require the filing of over 300 separate claims in fourteen different counties to protect the single claim asserted by [the taxpayer]” was deemed inadequate).
Since we are deciding this case on the grounds that respondents’ claim is an exception, I would not reach the question of choosing between attacking particular assessments and invoking federal jurisdiction under the equal protection clause.